DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract language should not repeat information given in the title. 
	Appropriate correction is required.

The disclosure is objected to because of the following informalities: 
-- block 306 fig. 3 -- is described as -- target operator information 306 -- in [0075].
 -- block 307 fig. 3 -- is described as -- execution result information -- in [0075].
-- block 308 in fig. 3-- is described as -- processing result information 308 -- in [0075].
-- block 3021 -- in fig. 3-- is described as -- client as well as terminal -- in [0075].
-- raplication -- should be -- replication -- in [0082].

Appropriate correction is required.


Drawings

The drawings are objected to because of the following informalities:

target operator information 306 -- in [0075] is shown as processing result information 306 in fig. 3.
execution result information 307 -- in [0075] is shown as performing result information 307 in fig. 3.
processing result information 308 -- in [0075] is shown as  target operation information 308 in fig. 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 6 recites “operator information”. It is unclear what constitutes the operator and what constitutes the operator information.

Claim 1 line 18 recites “sending the target operator information to a target agent perform an operation indicated by the target operator information”. It is unclear what constitutes the agent and if the agent is local machine or remote machine and which component is sending the operator information.

Claim 1 line 23 recites “a performing result of the target agent”. It is unclear what is being referred by “performing” result.

Claim 1 line  7 recites “task information comprising operator information” and later in claim 2 line 5-7 “subsequent operation associated with the operation indicated by the target operator information”. It is unclear  task information contains one or multiple operators and each operators contain one or more than one operations.

Claim 3 line 13 recites “a piece of operator information” and claim 1 line 15-16 recites “a piece of operator information”. It is unclear if these are same or different piece of  information and of the same/different operator.

Claim 6 line 15 recites “operator information comprises the node information” and “the operator dependency information comprises the edge expression”. It is unclear if the operator and dependency information “comprises” or “represented by” or “associated with” the node and edge information.

Claims 9 and 17 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Independent claim 17 recites a system comprising a user terminal, a target agent and a server  is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. User terminal, target agent and server may all be a software or hardware according to the specification ([0040] [0042]). As such, user terminal, agent, and server may be software, hardware or combination of software and hardware, according to the broadest reasonable interpretation of the claim. System entirely made of software fall outside the four categories of patent eligible subject matter and therefore rejected under 35 USC 101. 
Claims 18-19 are dependent claims of claim 1 and do not cure the deficiency of the independent claim. Therefore, they are rejected for the same reason.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, 9-13, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhuri (US 2006/0080285 A1)  in view of Tian et al. (US 2014/0310259 A1, hereafter Tian).

As per claim 1, Chowdhuri teaches the invention substantially as claimed including a method for processing a transaction ([0011] transaction processing), the method comprising: 
generating, in response to receiving a transaction 5processing request sent by a user terminal ([0083] fig. 3 clients 310  issues one or more SQL commands, PC/terminal 311), task information corresponding to the transaction processing request ([0086] translates, query, execution plan, executable form [0103] query, divided, sub-task [0095] user query, broken down, algebraic operations), the task information comprising operator information and operator dependency information ([0095] query, algebraic operations, operator [0103] inter-operator, pipelined [0105] operators, tree structure [0106] serial operator tree [0142] fig. 7B construct dependency tree), the operator information being used to represent at least one operation performed for 10processing a transaction indicated by the transaction processing request ([0095] query, algebraic operations, operator, execution primitive), and the operator dependency information being used to represent a dependency relationship between operations indicated by operators ([0103] inter-operator, pipelined, data, join operation, piped to the grouping  operation [0105] operators, tree structure [0106] serial operator tree [0142] fig. 7B construct dependency tree [0095] operator, basic execution primitive ); and 
selecting, according to the dependency relationship 15indicated by the operator dependency information ([0138] set of operator trees, resource vectors fig 7A-B 701 707 pipeline dependency tree 708), a piece of operator information as target operator information from the task information ([0013] schedule, execution, operators [0014] scheduler, adjusting, operators, resource available [0015] schedule execution of each operator tree [0142] schedule generation process, each operator tree, fig 7B distribute resource vector for exchange operator 709 712-yes), and performing following operator information-driven execution steps: 
sending the target operator information to a target agent, so that the target 20agent performs an operation indicated by the target operator information ([0111] fig. 5 parallelizing join operation, operator hash joins, executed in parallel by three threads 505-507 [0112] substitute threads for servers [0155] operator tree, scan/sort/join nodes); 
the target agent performing the operation indicated by the target operator information ([0111] group by operator, sort operator, hash join operators, executed in parallel [0158] dependent pipelines, scheduling pipelines fig 12A 1207 [0037] data reduction, performed , query result); and 
25sending information representing whether the transaction processing request is successfully executed to the user terminal (fig. 3 client 310 terminal 311 query result server 330).  
	
	Chowdhuri doesn’t specifically teach determining whether a task indicated by the task information is successfully executed based on a performing result of the target agent.
	
Tian, however, teaches determining whether a task indicated by the task information is successfully executed based on a performing result of the target agent ([0024] schedule, execution engine, one query operator, collect query results, return result to the requestor [0038] final result).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous (Chowdhuri [0005] Tian [0005]) prior arts of Chowdhuri with the teachings of Tian of collecting query results of operator executions from execution engines and returning final result to the requestor to improve efficiency (Chowdhuri [0012] Tian [0004]) and allow determining whether a task indicated by the task information is successfully executed based on a performing result of the target agent to the method of Chowdhuri as in the instant invention.
	

As per claim 2, Tian teaches  the method further comprises: 30
in response to determining that the task indicated by the task information is not successfully executed (fig. 8 detect failure of processing node 802), performing a subsequent operation associated with the 3620A10809US operation indicated by the target operator information ([0055] new join operator to begin execution from the last snapshot), based on whether the operation indicated by the performing result of the target agent is successfully performed (fig. 8 detect failure of processing node 802).  

As per claim 3, Chowdhuri teaches wherein the performing the 5subsequent operation associated with the operation indicated by the target operator information, based on whether the operation indicated by the performing result of the target agent is successfully performed (0103] inter-operator, pipelined, data, join operation, piped to the grouping  operation [0105] operators, tree structure [0106] serial operator tree), comprises: 
in response to determining that the operation indicated 10by the performing result of the target agent is successfully performed ([0106] serial operator tree, tables, scanned, result, sent, hash join, then grouping operation, sort the result), re-selecting, according to the dependency relationship indicated by the operator dependency information, a piece of operator information from the task information as new target operator information ([0106] tables scanned, result, sent, hash join, grouping operation sort operation [0138] set of operator trees, resource vectors fig 7A-B 701 707 pipeline dependency tree 708 [0013] schedule, execution, operators [0103] inter-operator, pipelined [0106] serial operator tree) and 15continuing to perform the operator information-driven execution steps ([0106] serial operator tree, join, hash, sort [0158] dependent pipelines, scheduling pipelines).  


As per claim 4, Tian teaches wherein the performing the subsequent operation associated with the operation indicated by the target operator information, based on 20whether the operation indicated by the performing result of the target agent is successfully performed, comprises: 
in response to determining that the operation indicated by the performing result of the target agent is not successfully performed (fig. 8 detect failure of processing node 802), acquiring rollback task 25information corresponding to the task information ([0047] rollback to same snapshot, point at which rollback of a particular query operator no longer affects the work already performed [0055] identify query operators affected, failed processing node); and 
executing a rollback task indicated by the rollback task information ([0055] rollback, affected query to that snapshot ).  

As per claim 5, Tian teaches wherein the sending the target operator information to a target agent, comprises: 30
selecting agent information having agent-type information matching the task information from a preset agent information set, to generate a quasi-target agent 3720A10809US information set, wherein the agent information comprises agent-type information ([0033] fig. 3 one-to-one mapping between query operators and execution engines operator join 206 aggr1 208 aggr2 210 execution engines 106 (1-5) processing nodes102(1-5) [0021] heterogeneous commodity machines e.g. desktop computers), and the agent-type information comprises at least one of: 
an identifier of a task namespace to which the agent-type information belongs or version 5information, and the task namespace corresponds to at least one type of the at least one operation performed for processing the transaction indicated by the transaction processing request (fig. 3 execution engine 106 join/aggr1/aggr2 operator 206); and 
determining the target agent from the quasi-target 10agent information set, based on a load balance condition ([0019] query operator motion can enable dynamic load balancing between processing nodes, processing nodes, split off, work, another processing node, load the state, take over processing of the split portion).  

Claim 20 recites a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when 20executed by a processor, cause the processor to implement the method according to claim 1. Therefore, it is rejected for the same rational.


Claim 9 recites an apparatus for processing a transaction, the apparatus 3820A10809US comprising: 
at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least 5one processor to perform operations, the operations comprising steps similar to method claim 1. Therefore, it is rejected for the same rational.
 

Claim 10 recites the apparatus according to claim 9, wherein the operations further comprise the steps similar to method claim 2. Therefore, it is rejected for the same rational.
Claim 11 recites the apparatus according to claim 10, comprising the steps similar to method claim 3. Therefore, it is rejected for the same rational.

Claim 12 recites the apparatus according to claim 10, comprising the steps similar to method claim 4. Therefore, it is rejected for the same rational.

30Claim 13 recites the apparatus according to claim 9, comprising steps similar to claim 5. Therefore, it is rejected for the same rational.


4120A10809US As per claim 17, Chowdhuri teaches the invention substantially as claimed including A system for processing a transaction ([0011] transaction processing), the system comprising: 
a user terminal, configured to send a transaction processing request to a server (fig 3 client 310 terminal 311 server 330 [0083] issues SQL commands to the servers); 
5a target agent, configured to receive operator information ([0084] SQL statements, received from the clients, processed by engine 360 of server 340 ), the operator information being used to represent at least one operation performed for processing a transaction indicated by the transaction processing request sent by the user terminal ([0084] SQL statements, received from the clients fig 3 310 311); 
perform the 10operation indicated by the operator information to generate a performing result ([0084] SQL statements, received from the clients, processed by engine 360 of server 340); and 

the server (fig. 3 server 330), configured to generate, in response to receiving a transaction processing request sent by a user 15terminal ([0083] fig. 3 clients 310  issues one or more SQL commands, PC/terminal 311), task information corresponding to the transaction processing request ([0086] translates, query, execution plan, executable form [0103] query, divided, sub-task [0095] user query, broken down, algebraic operations), the task information comprising operator information and operator dependency information ([0086] translates, query, execution plan, executable form [0103] query, divided, sub-task [0095] user query, broken down, algebraic operations), the operator information being used to represent at least one operation performed for processing a transaction 20indicated by the transaction processing request ([0086] translates, query, execution plan, executable form [0103] query, divided, sub-task [0095] user query, broken down, algebraic operations), and the operator dependency information being used to represent a dependency relationship between operations indicated by operators ([0103] inter-operator, pipelined, data, join operation, piped to the grouping  operation [0105] operators, tree structure [0106] serial operator tree [0142] fig. 7B construct dependency tree [0095] operator, basic execution primitive ); and 
select, according to the dependency relationship indicated by the operator dependency 25information ([0138] set of operator trees, resource vectors fig 7A-B 701 707 pipeline dependency tree 708), a piece of operator information as target operator information from the task information ([0013] schedule, execution, operators [0014] scheduler, adjusting, operators, resource available [0015] schedule execution of each operator tree [0142] schedule generation process, each operator tree, fig 7B distribute resource vector for exchange operator 709 712-yes), and performing following operator information-driven execution steps: 
sending the target operator information to a target agent, so that the target agent performs an operation 30indicated by the target operator information ([0111] fig. 5 parallelizing join operation, operator hash joins, executed in parallel by three threads 505-507 [0112] substitute threads for servers [0155] operator tree, scan/sort/join nodes); 
the target agent performing the operation indicated by the 4220A10809US target operator information ([0111] group by operator, sort operator, hash join operators, executed in parallel [0158] dependent pipelines, scheduling pipelines fig 12A 1207 [0037] data reduction, performed , query result); and 
sending information representing whether the transaction processing request is successfully executed to the user terminal (fig. 3 client 310 terminal 311 query result server 330).  

Chowdhuri doesn’t specifically teach a target agent, configured to receive operator information sent by the server, send the performing result to the server; and determining whether a task indicated by the task information is successfully executed based on a performing result of the target agent.
	Tian, however, teaches a target agent, configured to receive operator information sent by the server ([0032] cluster manager, assign, query operators, execution engine, processing nodes), send the performing result to the server ([0038] transmitting the results to cluster management server 112); and determining whether a task indicated by the task information is successfully executed based on a performing result of the target agent ([0024] schedule, execution engine, one query operator, collect query results, return result to the requestor [0038] final result ).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous (Chowdhuri [0005] Tian [0005]) prior arts of Chowdhuri with the teachings of Tian of assigning query to execution engines and transmitting/collecting query results of operator executions from execution engines and returning final result to the requestor to improve efficiency (Chowdhuri [0012] Tian [0004]) and allow a target agent, configured to receive operator information sent by the server, send the performing result to the server; and determining whether a task indicated by the task information is successfully executed based on a performing result of the target agent to the method of Chowdhuri as in the instant invention.
	
Claim 19 recites the system according to claim 17, wherein the server is further configured to perform steps similar to method claim 2. Therefore, it is rejected for the same rational.



Claims 6-7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhuri in view of Tian, as applied to above claims, and further in view of Boehm et al. (US 2017/0177312 A1, hereafter Boehm).

As per claim 6, Chowdhuri teaches wherein the task information comprises at least one of: 
a mandatory dependency relationship expression or a selective dependency relationship expression ([0106] serial operator tree scan/join/sort operator i.e. mandatory [0142] operator tree, pipeline dependency tree ).  

Chowdhuri and Tian, in combination, do not specifically teach task directed acyclic graph information, the task directed acyclic graph information comprises node information and an edge expression, the 15operator information comprises the node information, the operator dependency information comprises the edge expression, and the edge expression comprises at least one of: a mandatory dependency relationship expression or a selective dependency relationship expression.

Boehm, however, teaches task directed acyclic graph information ([0024] directed acyclic graph, high level operators HOP DAG), the task directed acyclic graph information comprises node information and an edge expression ([0024] HOP DAG, nodes, edges), the 15operator information comprises the node information ([0024] nodes associated with operator), the operator dependency information comprises the edge expression ([0024] edge associated with data dependencies).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous (Chowdhuri [0005] Tian [0005]) prior arts of Chowdhuri and Tian with the teachings of Boehm of directed acyclic graph comprising operator as node and edge as dependencies to improve efficiency (Chowdhuri [0012] Tian [0004] Boehm [0002]) and allow task directed acyclic graph information, the task directed acyclic graph information comprises node information and an edge expression, the 15operator information comprises the node information, the operator dependency information comprises the edge expression to the method of Chowdhuri and Tian as in the instant invention.


20As per claim 7, Tian teaches the isomorphic operator group information comprises a number of isomorphic operators in an isomorphic operator group represented by the isomorphic operator group 25information (fig. 2 scan sales/line items, aggregate operator region/price 208 210).  
VBoehm teac
Boehm teaches remaining claim elements of node information comprises isomorphic operator group information ([0043] leaf node statistics, recursively propagated, bottom-up).
Claim 14 recites the apparatus according to claim 9, comprising steps similar to claim 6. Therefore, it is rejected for the same rational.
Claim 15 recites the apparatus according to claim 14, comprising steps similar to claim 7. Therefore, it is rejected for the same rational.

Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhuri  in view of Tian, as applied to above claims, and further in view of Cao Minh et al. (US 2014/0258223 A1, hereafter Cao Minh).

As per claim 8, Tian teaches the method further comprises: 
based on a distributed protocol, in response to determining that 30the task indicated by the task information is successfully executed ([0017] distributed query processing [0024] execution engine, completed, query operator processing, collect query and return the results to the requestor).
  	Chowdhuri and Tian, in combination, do not specifically teach using write-ahead logging for synchronization.

	Cao Minh, however, teaches using write-ahead logging for synchronization ([0003] transaction, write ahead logging, synchronization, commit operations [0023] ).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous (Chowdhuri [0005] Tian [0005]) prior arts of Chowdhuri and Tian with the teachings of Cao Minh of write ahead logging with synchronized commit operations to improve efficiency (Chowdhuri [0012] Tian [0004] Cao Minh [0002]) and allow using write-ahead logging for synchronization to the method of Chowdhuri and Tian as in the instant invention.
Claim 16 recites the apparatus according to claim 9, comprising steps similar to claim 8. Therefore, it is rejected for the same rational.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhuri  in view of Tian, as applied to above claims, and further in view of Deshmukh et al. (US 2012/0042030 A1, hereafter Deshmukh).

As per claim 18, Tian teaches wherein the target agent 5and the server use a heartbeat mechanism to renew a lease term, and a period corresponding a lease of the target agent matches a period corresponding to a lease of the server, to prevent misjudgment of a result of a detection on the target agent (fig. 3 cluster management server 112 processing node 102 ).  
Chowdhuri and Tian, in combination, do not specifically teach agent and server use a heartbeat mechanism to renew a lease term, and a period corresponding a lease of the target agent matches a period corresponding to a lease of the server, to prevent misjudgment of a result of a detection on the target agent.
Deshmukh, however, teaches agent and server use a heartbeat mechanism to renew a lease term (fig 1B master component 150 slave component 134 [0014] heartbeat protocol [0051] heartbeat request, renew lease), and a period corresponding a lease of the target agent matches a period corresponding to a lease of the server, to prevent misjudgment of a result of a detection on the target agent ([0053] lease periods, slave, master, same).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous (Chowdhuri [0005] Tian [0005]) prior arts of Chowdhuri and Tian with the teachings of Deshmukh of renew lease upon heartbeat request and lease period being same for master and slave to improve efficiency (Chowdhuri [0012] Tian [0004] Deshmukh [0002])  and allow agent and server use a heartbeat mechanism to renew a lease term, and a period corresponding a lease of the target agent matches a period corresponding to a lease of the server, to prevent misjudgment of a result of a detection on the target agent to the method of Chowdhuri and Tian as in the instant invention.
10

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

GHOSH; SUDIPTA (US-20130262432-A1) System And Method For Improved Processing Of An SQL Query Made Against A Relational Database.
Li; Feng (US-20170255673-A1) Batch Data Query Method and Apparatus.
Yan; Jianfeng (US-20100312762-A1) Multi-Core Scheduling for Parallel Queries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195